DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant filed a Reply on 01 November 2022 that
Amended claims 2, 9, and 16 to clarify the language therein and thereby overcome the 35 USC 112(b) rejection; and
Amended 
independent claim 1 to include, inter alia, that the product dispenser is disposed proximate to the product fabricator and that the cameras enable real-time inspection of the product emanating from the product fabricator;
independent method claim 8 such that the dispensing step dispenses a product received from a product fabricator and detecting product flaws in real-time from the fabricator; 
independent claim 16 in a manner similar to claim 8;
claim 6 to recite IR, UV or X-ray illuminators.
In response, these amendments necessitate new grounds of rejection under 35 USC 103 applying Mertens for i)-iii) and Whittier for iv) in combination with the previously-applied Peeters reference. 

Response to Arguments
Applicant's arguments filed 01 November 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See new USC 103 rejections applying Mertens for i)-iii) added to these claims.
Claim Objections
Claims 1, 3, and 8 are objected to because of the following informalities:  
Claim 1, line 7 refers to “products emanating by” when “emanating from” would be more grammatically correct and consistent with later parts of the claim. 
	Claim 3 recites ““surfaces of the product other than which the one camera is be facing”.  This appears to be an inadvertent typographical error.
	Claim 8, line 2 refers to “product received from a product fabricator onto along an inspection path”.  This also appears to be a typo and perhaps one of the two words “onto along” would suffice.
Appropriate correction is required.




Claim Interpretation
	The amendments to claim 1 include the following two, closely-linked limitations:
“wherein the product dispenser is configured to be disposed proximate the product fabricator and provided with all products emanating by the product fabricator … “for early detection of product flaws”
wherein the plurality of cameras enable real-time inspection of the product emanating from the product fabricator” …
	Consistent with MPEP 2111 and the caselaw cited therein, during examination the pending claims must be given their broadest reasonable interpretation consistent with the specification.  The corresponding specification support is [0019] attributes the “real-time” inspection and “early detection” to the compact manner in which the inspection system is arranged “within the same room as the product fabrication equipment”.  See also [0007] indicating that what was needed in the art is a system/method for inspecting tablets that is sufficiently compact so as to be co-located with the fabrication machinery and operated by the same user, such that inspections may be performed at the same time the product is manufactured.
	As such, the claim 1 amendments expressing “real-time” inspection of product emanating from the fabricator are related to the compact nature of the system in which the “product dispenser is configured to be proximate the product fabricator…for early detection of product flaws” indicates proximity between fabricator and a product dispenser of the inspector such that the inspection may occur shortly after fabrication for early detection of product flaws.  Moreover, “real-time” is neither disclosed nor claimed as encompassing processing speed for the inspection but instead the close proximity of the product dispenser and product dispenser of the inspection device.
	Independent claims 8 and 15 have been similarly but more broadly amended than claim 1.  Indeed, the method of amended claim 8 recites “dispensing a product received from a product fabricator onto along [sic] an inspection path” and “comparing the physical features of the product to physical features of a tablet standard to detect product flaws in real-time from the fabricator”.  The phrase “received from” is quite broad and does not necessarily require a direct physical connection between fabricator and inspection path.  Furthermore, “real-time” flaw detection is a functional result of the proximity between dispensing the product received from a product fabricator and the inspection process that includes a comparison step to detect product flaws in real-time from the fabricator.  Claim 15 has been similarly amended such that the interpretation above for claim 8 also applies to claim 15.
	As demonstrated below, Mertens teaches a “real-time” flaw detection method of amended claim 1 and its implementation as a device with proximity between fabricator and a product dispenser of the inspector such that the inspection may occur shortly after fabrication for early detection of product flaws.
	Likewise, Mertens teaches the amended limitations of claims 8 and 15 in which “real-time” flaw detection is a functional result of the proximity between dispensing the product received from a product fabricator and the inspection process that includes a comparison step to detect product flaws in real-time from the fabricator: expressed in claims 8 and 15 as “dispensing a product received from a product fabricator onto along [sic] an inspection path” and “comparing the physical features of the product to physical features of a tablet standard to detect product flaws in real-time from the fabricator”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters (US 20200260065 A1) and Mertens (US 2009/0026373 A1).
Claim 1
	In regards to claim 1, Peeters discloses a system for inspection of product from a product fabricator {see Figs. 1-6, 13, 33, 37 illustrating inspection systems.  See also citations below. Note that while the example items/products illustrated in the drawings are nuts [0003], [0190] specifically extends the inspection systems to inspecting pharmaceutical pills.  It is noted that pills are not currently recited in the claims but instead a more generalized “product”.  Nevertheless, the instant specification is mainly concerned with pharmaceutical pill inspection as also reflected in at least claims 5 and 12.  As to “from a product fabricator” note that the pills must be fabricated before they are inspected such that any pill inspector would meet this broadly-worded limitation. See also the line of argument regarding “proximate” and the application of additional art for that limitation} comprising:
an inspection path {see dotted line followed by product sample 17 including sample chute 13 in Fig. 5.  See also [0102] discussing conveyer belt alternatives.  See also [0081]-[0082]. Note that the BRI of “inspection path” is quite broad and “only defined by the travel trajectory” of the product as per [0022] of the instant specification.  Moreover, the sample chute 13 is considered to be a “tube” within the description by provided by Applicant in [0022] as an embodiment of the instant invention. See also [0017] and [0235] of Peeters};
a product dispenser configured to dispense the product received from the product fabricator onto the inspection path,  {sample input funnel 4 dispenses product sample 17.  The BRI of “product dispenser” includes devices that arrange the product in single file as per [0021] of the instant specification.  Likewise, Peeters, in [0112]-[0113], discusses a single sample chute 13 of Fig. 5 in which a single product is dispensed and other embodiments here multiple samples are directed through the focal plane at the same moment in time.  See also [0081], [0017], [0086]};

    PNG
    media_image1.png
    758
    562
    media_image1.png
    Greyscale

a plurality of cameras positioned about, and having a field of view including, the inspection path such that each of the plurality of cameras simultaneously capture an image of a product, such that each surface of the product is captured in at least one of the simultaneously captured images, wherein the plurality of cameras enable  {see Figs. 6 (copied below), Figs. 1-5; [0081]-[0086], [0097]-[0100] while [0116]-[0117] clarifies that various numbers of cameras may be used including 3 pairs of cameras capturing 6 images of the product}; and

    PNG
    media_image2.png
    687
    605
    media_image2.png
    Greyscale

a processing system comprising a memory and a processor containing computer readable instructions for {computer system 12 in Figs. 1-6; [0006], [0080]; processor 401 and memory, Fig. 13 and [0119]}:
aggregating the simultaneously captured images of the product into a single file {see [0106]-[0108]; Fig. 12, step 305, [0115] including stitching the images together to generate a 3D image of the product}; 
parsing the single file to extracting physical features of the product; and comparing the physical features of the product to physical features of a product standard to create a comparison file  {see [0108]-[0109], [0122], [0161]-[0184].  As to “early detection” see the 112(b) rejection above while also noting that “early” may include before the product is packaged which is within the scope of Peters but more clearly taught by Mertens as demonstrated below}.
	Mertens is a highly analogous reference from the same field of product (tablet/pill) inspection systems and methods.  See Figs. 1 (copied below), 2, and 5, [0003]-[0010] and cites below.
	Mertens also teaches a system for inspection of product from a product fabricator {see Figs. 1, 2, and 5 including product fabricator (rotary tablet press 1) and inspectors (NIR measuring device and/or sensor 2)} comprising:
an inspection path (Fig. 1, [0026] where the inspection path includes the portion of the press 1 in which, after the tablets are ejected from the press, the tablets are immediately inspected} 
a product dispenser configured to dispense the product received from the product fabricator onto the inspection path, wherein the product dispenser is configured to be disposed proximate the product fabricator and provided with all products emanating by the product fabricator {see [0026]-[0027] including sensor 2 that is integrated into (proximate to) the tablet press 1 wherein a guide plate (product dispenser) guides tablets 4 from the tablet press 1 and moves them toward the sensor 2.  Alternatively, the NIR measuring device 3 is also directly fed tablets 4 that are dispensed/ejected from tablet press 1 as shown in Figs. 1, 2, 3 and discussed in [0026]-[0035]. Indeed, both product inspection devices 2, 3, are integrated into the tablet press 1 as per Fig. 1 and [0045] which clearly discloses the claimed close proximity (disposed proximate) between the inspection devices 2,3 and the tablet press 1 and as clearly shown in Fig. 1 below.  Fig. 1 also shows that all products emanating from the fabricator 1 are provided onto the inspection path}.


    PNG
    media_image3.png
    703
    519
    media_image3.png
    Greyscale


Furthermore, Mertens teaches a “real-time” and “early” flaw detection method and its implementation as a device with close proximity between fabricator (tablet press 1) and a product dispenser (guide plate, [0026] or surface of tablet press 1 between press fabrication and sensor 2 as per Fig. 1) of the inspector (sensor 2 and/or NIR measuring device 3) such that the inspection may occur shortly after fabrication thus clearly meeting “wherein the product dispenser is configured to be disposed proximate the product fabricator and provided with all products emanating by the product fabricator … [and] wherein the plurality of inspection devices enable real-time inspection of the product emanating from the product fabricator…for early detection of product flaws”.  See also the flowchart of Fig. 5 in which inspection results are used for real-time control of the tablet press including control of tablet press production step 56 and turning-off the tablet press 58. See also [0041]-[0044] in which tablet production can be controlled when, meaning in real-time, defective tablets are being produced including a total response time from production to inspection/evaluation of 70 to 550ms and that “a control measure can then be initiated in the tableting process after only this short time”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Peeters optical inspection system and method using Merten’s real-time inspection techniques that integrate the inspection device into the product fabricator (tablet press) such that wherein the product dispenser is configured to be disposed proximate the product fabricator and provided with all products emanating by the product fabricator, wherein the product dispenser is configured to be disposed proximate the product fabricator and provided with all products emanating by the product fabricator … for early detection of product flaws” as taught by Mertens because such a compact, integrated arrangement enables control measures for tablet formation to be initiated after a very short time thereby preventing defective tablets from being produced further by stopping production as motivated by Mertens in [0041]-[0045].
Claim 2
In regards to claim 2, Peeters discloses wherein a portion of the plurality of cameras are positioned approximately opposite a single camera of the plurality of cameras, about the inspection path {see Figs. 6 (copied below), Figs. 1-5; [0081]-[0086], [0097]-[0100] while [0116]-[0117] clarifies that various numbers of cameras may be used including 3 pairs of cameras capturing 6 images of the product.}  
Claims 5, 12, and 19
In regards to claims 5, 12, and 19, Peeters is not relied upon to teach but Mertens discloses wherein the product dispenser is one of a tablet press and a tablet de-duster {tablet press 1, Fig. 1, [0026]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Peeterson’s product dispenser such that it is one of a tablet press and a tablet de-duster as taught by Merten because Merten motivates inspecting tablets dispensed from a tablet press 1 because such a compact, integrated arrangement enables control measures for tablet formation to be initiated after a very short time thereby preventing defective tablets from being produced further by stopping production as discussed by Mertens in [0041]-[0045].
Claims 13 and 20
Peeters discloses (claim 13) wherein dispensing the product along the inspection path comprises dispensing the product along a travel trajectory of the product and (claim 20) wherein dispense the product along the inspection path {see dotted line travel trajectory followed by product sample 17 and also including sample chute 13 in Fig. 5.  See also [0102] discussing conveyer belt alternatives.  See also [0081]-[0082].  Note that the BRI of “inspection path” is quite broad and “only defined by the travel trajectory” of the product as per [0022]. Moreover, the sample chute 13 is considered to be a “tube” within the description by provided by Applicant in [0022] as an embodiment of the instant invention. See also [0017] and [0235] of Peeters}.
Claims 8, 9, 15, 16
The rejection of system claims 1, 2, and 8 above applies mutatis mutandis to the corresponding limitations of method claims 8 and 9 and system claims 15 and 16 while noting that the rejection above cites to both device and method disclosures. Moreover, independent claims 8 and 15 are broader versions of claim 1 that implicitly recites the inspection path, omits the product dispenser, omits receiving “all” products such that the mapping of claims 8 and 15 have already been demonstrated by the mapping of claim 1.  See also the claim interpretation section.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters and Merten as applied to claims 1, 8, and 15 above, and further in view of Holmes (WO 2018/064095).
Claim 3
	Although Peeters discloses a variety of camera arrangements, Peeters is not relied upon to disclose using a mirror to optically couple one of the cameras to “surfaces of the product other than which the one [sic] camera is be [sic] facing” as recited in claim 3.
	Holmes is a highly analogous reference from the same field of product and specifically pharmaceutical tablet/pill inspection and directed to the same problem of inspecting pills from a product dispenser.  See Figs. 1, 2, 5, 10, 11-14; abstract, [0031]-[0032].
	Holmes also teaches a mirror having a field of view including the inspection path, positioned at an angle different than each camera of the plurality of cameras, and one of the plurality of cameras is optically coupled to the mirror to optically couple to surfaces of the product other than which one the one camera is facing {Holmes [0061] teaches that the cameras 250 may includes mirrors and/or prisms to capture an all-around image of a dispensed pharmaceutical.  See also Fig. 11, 12, [0059], [0063], [0064]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Peeters camera arrangements to include a mirror having a field of view including the inspection path, positioned at an angle different than each camera of the plurality of cameras, and and one of the plurality of cameras is optically coupled to the mirror to optically couple to surfaces of the product other than which one the one camera is facing because a mirror provides more structural flexibility for arranging the cameras in a more space-efficient and convenient manner.
Claim 4
In regards to claim 4, Peeters discloses an actuator configured to trigger the plurality of cameras to simultaneously capture the image of the product when the product is on the inspection path {Fig. 6 trigger 30 and controller 31 as further discussed in Fig. 11, steps 202-203, [0087]-[0095]}.
Claims 10, 11, 17, and 18
The rejection of system claims 3 and 4 above applies mutatis mutandis to the corresponding limitations of method claims 10 and 11 and system claims 17 and 18 while noting that the rejection above cites to both device and method disclosures. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peeters and Merten as applied to claim 1 above, and further in view of Whittier US 20210052468 A1 wherein the Whittier’s provisional application 62/890,749 filed 23 August 2019 has a disclosure that matches the publication thus providing evidence before the earliest effective filing date of the instant application (21 February 2020).  A copy of the Whittier provisional specification and drawings has been attached to this office action.
Claim 6
In regards to claim 6, Peeters is not relied upon to disclose 
illuminators configured to one or more of x-ray wavelengths, infrared wavelengths or ultraviolet wavelengths of light to cause particular features of a surface of the product to become visible to appropriately configured cameras.
	Whittier is a highly analogous reference from the same field of product and specifically pharmaceutical tablet/pill inspection and directed to the same problem of inspecting pills from a product dispenser.  See Figs. 6-9; abstract, [0003]-[0005] and cites below.
	Whittier also teaches 
illuminators configured to one or more of x-ray wavelengths, infrared wavelengths or ultraviolet wavelengths of light to cause particular features of a surface of the product to become visible to appropriately configured cameras
{Figs. 1, 2, 6-7 including light source 62, color cameras 12, 16 and IR camera 14.   [0017]-[0018], [0026], [0030], [0036], [0049]-[0053], [0068] and [0063]-[0064] teaching a variety of illuminators other than IR within the EM spectrum including ultraviolet and X-ray}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Peeters to include illuminators configured to one or more of x-ray wavelengths, infrared wavelengths or ultraviolet wavelengths of light to cause particular features of a surface of the product to become visible to appropriately configured cameras because Peeters motivates such lighting to illuminate the NIR, hyperspectral cameras and x-ray cameras discussed in [0119] and also motivated by Whittier in [0036], [0041], [0053]-[0054] because lighting with other spectra enhances the detection properties of the pills being imaged.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters and Merten as applied to claims 1 and above, and further in view of Poisner (US-2008/0000979 A1).
Claim 7
In regards to claim 7, Peeters discloses wherein the inspection path comprises a tube of material 
Poisner is an analogous reference from the same field of pharmaceutical tablet/pill inspection using a camera and a mechanical device to load the pill for image capture.  See abstract, Fig. 2, and field of invention, [0023]-[0025].
Poisner also teaches wherein the inspection path comprises a tube of material transparent to a light wavelength employed by at least one camera of the plurality of cameras {see [0030] discussing an alternative mechanical device to load the pill for imaging by the camera that includes a tube at an incline through which the pill would travel.  Poisner also teaches that plural cameras (optical recording devices) could record images of the pill as it traverses through the tube and also when the pill falls through the air after exiting the tube.  In order for the camera to image the pill inside the tube as taught by Poisner, the tube must necessarily be transparent to a light wavelength employed by at least one camera of the plurality of cameras; otherwise, no image could be formed through an opaque (non-transparent) tube.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Peeters inspection an inspection path to comprise a tube of material transparent to a light wavelength employed by at least one camera of the plurality of cameras as taught by Poisner because doing so merely substitutes equivalents known for the same purpose. Indeed, Peeters already has a tube (chute 13) in the inspection path while Poisner demonstrates substituting a transparent tube in the inspection path such that the pill may be imaged in the tube or as it falls through the air (ala Peeters). See also [0017] and [0235] further motivating locating the inspecting unit proximate to where a sample travels from a chute.



Claim 14
The rejection of system claim 7 above applies mutatis mutandis to the corresponding limitations of method claim 14 while noting that the rejection above cites to both device and method disclosures. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kramer (US 5596865 A) discloses a pill testing device 18,19 proximate to a pill press deduster 12.  See Fig. 1, abstract.

    PNG
    media_image4.png
    458
    558
    media_image4.png
    Greyscale

EP 0172663 A2 discloses real-time processing of pill image data.  See Fig. 25



    PNG
    media_image5.png
    619
    698
    media_image5.png
    Greyscale


Swarver (US 20200035345 A1) discloses a pill dispenser with visual analysis of the dispensed pills and which includes image stitching for combining plural pill images.  See Fig. 1, [0025].
JP 63163259 A discloses a transparent conveyor 30 for pharmaceutical tablet inspection by plural cameras 40, 41. See abstract and Fig. 1 copied below.


    PNG
    media_image6.png
    547
    519
    media_image6.png
    Greyscale

JP 2004338848 A discloses a transparent chute 10 for transporting pills and motivates using a transparent material to support a product during camera inspection as follows:  “by making the work supply path of the flexible chute transparent, the work being conveyed can be visually inspected”.  See also Fig. 1 copied below


    PNG
    media_image7.png
    309
    309
    media_image7.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486